Citation Nr: 1109119	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  10-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to a rating in excess of 10 percent for right hip bursitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1985 to May 1991 and from January 2006 to January 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO initial consideration.  The record shows that jurisdiction of the Veteran's claims file rests with the Sioux Falls, SD RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on her part is required.


REMAND

At the January 2011 videoconference hearing, the Veteran claimed that her current right knee disability is related to a right knee injury in service.  A May 1986 service treatment record notes that she was seen and treated for a right knee soft tissue lateral meniscus injury.  On 1991 service separation examination, the right knee was normal on clinical evaluation.  In 1993, she underwent right knee meniscus surgery.  

On April 2009 VA examination, the diagnosis was residuals of a right knee ACL tear.  The examiner noted the Veteran's continued complaints of pain, swelling and tenderness.  X-ray revealed right knee varus deformity and rather marked degenerative arthritis.  The examiner did not offer an opinion to the etiology of the Veteran's right knee disability; accordingly the examination report is inadequate for rating purposes.  .

Regarding the Veteran's right hip disability, at the videoconference hearing, she testified that her right hip had increased in severity since her last examination in April 2009.  Specifically, she stated that she experiences increasing pain with movement; has a radiating pain down her right leg; and has to have massage therapy for the increasing hip pain.  In light of the allegations of increasing disability and that nearly 2 years have passed since she was last examined, another examination to determine the current severity of the right hip disability is necessary. 

Finally, the Veteran has submitted evidence with a waiver of RO review.  As the case is being remanded anyway, the RO will have the opportunity to consider the evidence in the first instance.

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of her current right knee disability.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Based on review of the record (noting both the complaints in service and the postservice surgery and subsequent arthritis) and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's right knee disability is at least as likely as not related to her service, and specifically the right knee complaint/soft tissue lateral meniscus injury noted therein?  The examiner must explain the rationale for all opinions given.  

Regarding the Veteran's service-connected right hip disability, the orthopedist should determine the current severity of such disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies, to specifically include ranges of motion, should be completed.  All symptoms and functional limitations due to the service-connected right hip disability should be described in detail, and the examiner should explain the rationale for any opinions given.

2. Thereafter the RO should then readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

